offic e of c h ief c o u n sel number release date department of the treasury i n t e r n al r e v e n u e s e r v i c e w as h i n g t o n d c date cc el gl br1 gl-119037-99 uilc memorandum for north texas district_counsel from alan c levine chief branch general litigation cc el gl br1 subject estate_tax lien authority this purpose of this memorandum is to notify your office of a change_of position from prior advice issued to your office by an date memorandum entitled elections to defer payment of federal estate_tax under sec_6166 this document is not to be cited as precedent issue whether the internal_revenue_service the service has the authority to require security in connection with granting an extension of time to pay estate_tax pursuant to sec_6166 of the internal_revenue_code the code conclusion the service may require a bond under sec_6165 but not the special lien under sec_6324a as a prerequisite of granting a sec_6166 election facts this purpose of this memorandum is to provide a clarification of a prior position taken with respect to the service’s authority to require security in conjunction with an election for deferral of estate_tax payments pursuant to sec_6166 this memorandum changes advice we previously provided your office in an date memorandum gl-119037-99 law and analysis our current position is that the service has the authority to require an sec_6165 bond but not an sec_6324a lien as a prerequisite for granting the sec_6166 election in our previous memorandums addressing this issue our focus was limited to the code and treasury regulations governing sec_6166 as you know under those provisions there is no language that requires the executor of an estate to agree to a sec_6324a lien or post a sec_6165 bond as a prerequisite to granting an extension of time to pay estate_tax apparently the issue of adequate security under the provisions of sec_6166 was a concern of the service in and office_memorandum dated date indicated that the necessary action to alleviate this problem was agreed upon but was never implemented the current position reflects a broader approach by viewing sec_6166 in conjunction with the provisions of sec_6161 as they relate to sec_6165 similar to sec_6161 sec_6166 contains a cross reference to sec_6165 for the authority to require security in the case of an extension granted under the section see sec_6166 sec_6165 states that in the event the secretary grants any extension of time within which to pay any_tax or any deficiency therein the secretary may require the taxpayer to furnish a bond in such amount not exceeding double the amount with respect to which the extension is granted conditioned upon the payment of the amount extended in accordance with the terms of such extension sec_20_6165-1 of the treasury regulations provides that if an extension of time to pay estate_tax is granted under sec_6161 the district_director may require the executor of the estate to furnish a bond if it is deemed necessary unlike under sec_6161 there is a special lien provision relating to an extension of time to pay under sec_6166 see sec_6166 the executor may elect a special lien under sec_6324a in favor of the united_states on the sec_6166 lien property in the amount of the deferred estate_tax plus any interest penalties additional_amounts additions to tax and costs attributable to the deferred_amount the special lien is elective only and is in lieu of any bond including the sec_6165 bond and the lien under sec_6324 although the service can require a sec_6165 bond or accept a sec_6324a lien agreement such action is discretionary and not a statutory or regulatory requirement of sec_6166 because the service’s authority to require these types of security is discretionary the timing of the request for the bond or lien is significant we believe as in any legally enforceable agreement that all terms and conditions of the sec_6166 installment_agreement should be disclosed and agreed upon by all interested parties prior to granting the election gl-119037-99 there are no statutory or regulatory provisions under sec_6166 covering the issue of the timing of the service’s request for security nor is there any case law since the law in this area is not well settled we recommend that the service take a conservative approach and establish standards for determining whether a bond should be a condition to granting the extension based on information provided to us from an estate_tax reviewer in the manhattan district it is our understanding that an estate requesting an extension of time to pay estate_tax under sec_6166 is generally contacted two times during the process of granting the request the two contacts the service makes with the estate generally are as follows the initial contact is a preliminary determination issued within days of receipt of the request from the service_center where the form_706 united_states estate_tax_return and form_4768 application_for extension of time to file a return and or pay u s estate_taxes are filed the preliminary determination confirms that a request has been made by the estate estate’s representative and a tentative payment schedule is generally included the second and final contact during this process is a mandatory closing letter issued by the district_office the closing letter among other things either grants or denies the request for an extension generally as early a sec_90 days from the date of the request based on the information set forth above we believe the preliminary determination issued by the service_center should contain some language informing the estate of the service’s authority under sec_6165 to require a bond as a condition to granting the extension in addition this letter should advise the estate of the alternative method of security the optional lien under sec_6324a if a bond is deemed necessary under the established standards we believe the closing letter issued by the district_office should include a formal request for a bond or lien as a condition of granting the extension if you have any further questions please call
